Citation Nr: 1120592	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1999 to December 1999 and had active duty from December 2003 to February 2005.  He also had additional inactive duty in the National Guard.  He served in Iraq from February 2004 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed asthma as a result of active service.  He notes that he never had asthma before entering active service for his deployment to Iraq.  However, the Veteran states that he began to experience breathing problems during a two mile run during a physical fitness test for the National Guard a couple of months after his return from Iraq and the end of his active duty.  These problems continued until he eventually sought medical treatment.  Asthma was diagnosed about 10 months after his discharge from active duty.  The Veteran contends that the exposure to burning garbage and sewage as well as the constant sand and dust in Iraq led to the development of his asthma.  He says that he has been told by his private doctor that these factors could have caused his asthma.  

A review of the claims folder shows that the Veteran's personnel records have not been obtained.  The Board finds that an attempt must be made to obtain these records, as they are likely to have the results of the Veteran's physical fitness testing.  Moreover, it should be ascertained whether there are National Guard records for the period immediately following his active duty which confirm this history of a failed physical fitness test.

Furthermore, although the service treatment records for the Veteran's period of active duty and deployment in Iraq are negative for evidence or complaints of asthma, post deployment medical questionnaires completed by the Veteran note that he was often exposed to both burning garbage and feces, and to sand and dust.  The Veteran has testified that his private doctor states there is a possibility that these factors led to the development of his asthma.  It is noted that there is no written documentation from any physician on this point.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, although the service treatment records are negative for signs or symptoms of asthma during service, they do confirm that he was often exposed to burning garbage and feces, and to sand and dust.  The Veteran testified that his private doctor told him that those pollutants can cause asthma.  However, he has not yet been afforded a VA examination.  As the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim, the Board finds that the Veteran should be scheduled for a VA examination to determine the etiology of his asthma.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate sources and obtain the Veteran's personnel records, in particular the records of his fitness testing both before and after his deployment to Iraq.  This should include any National Guard health records not on file.  To the extent needed, the appellant should be asked to provide information concerning the location of any reserve records to the extent such assistance is needed.  Associate these records with the claims folder.  If after contacting all pertinent sources it is determined that these records are unavailable, this should be documented in the claims folder.  

2.  Appellant should be offered the opportunity to provide a written opinion from his physician concerning the etiology of the asthma.  To the extent an opinion is requested, medical reasoning or bases for the opinions reached should be set out to make the report probative.

3.  After the personnel records and any opinion have been associated with the claims folder, schedule the Veteran for a VA pulmonary examination.  The claims folder must be made available to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinions: 

a) Does the Veteran have a current diagnosis of asthma or any other pulmonary disability?  If so, what is this diagnosis?  If not, please reconcile the findings with the previous diagnoses of asthma, chronic obstructive pulmonary disease, and chronic restrictive disease.  

b) If the Veteran is determined to have a current pulmonary disability, is it as likely as not (50 percent probability or higher) that this disability was incurred due to active service, to include exposure to pollutants such as burning garbage, burning feces, sand, or dust?  The reasons and bases for the opinion should be included.  If the examiner finds that he or she is unable to provide the requested opinion without resorting to speculation, the reasons and bases for this opinion should be noted.  Any missing evidence required in order to provide the opinion should be identified.  If other likely etiology of the asthma or other pulmonary impairment is noted, that should be clearly entered with the medical explanation provided.

4.  After the development requested above has been completed to the extent possible, review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


